Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-4, 6-20 are considered allowable over the prior art, as the prior art does not explicitly teach a current cut-off arrangement of an elevator comprises: a drive for driving an electric hoisting motor, a contactor having a control coil and being positioned upstream of the drive, a control circuit connecting the control coil of the contactor to a power supply, said control circuit comprising a manual control part provided with a manually operated first switch, and an electronic control part provided with an electronically operated second switch and a processor controlling the second switch, whereby the first switch and the second switch are connected in series in the control circuit with the power supply and the control coil of the contactor so that de-energization of the control coil of the contactor may be done either by the first switch or by the second switch, whereby the elevator further comprises an electronic safety logic comprising a Safe Torque Off logic (STO logic) used to interrupt current supply to the electric hoisting motor and a Safe Brake Control logic (SBC logic) used to close hoisting machinery brakes in a reliable manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837